JUDGE GUFFY
delivered the opinion oe tiie court.
In 1882 the appellant, by judgment of the Kenton Chancery Court, obtained a divorce from the appellee and was also adjudged the care, custody and control of their minor son, Wilmot McNees. In 1891 the appellant instituted this suit in the Harrison Circuit Court seeking to obtain judg: ment against the appellee for fifteen hundred dollars for care, expenses, etc., in raising and caring for said son.
The defendant demurred to the jurisdiction of the court but the same was overruled, as was also a general demurrer, and the cause was prepared for trial, and upon the hearing the court dismissed the petition of plaintiff and she has appealed to this court.
It is not necessary to decide any of the questions of law or fact made in this case except the demurrer to the jurisdiction of the Harrison Circuit Court. Section 7 of article 3, chapter 52 of the General Statutes provides in substance that pending an application for divorce or on final hearing the court may make orders for the care and maintenance of the minor children, and at any time afterwards, upon the petition of either parent, revise and alter the same. It seems to us the Kenton Chancery Court was the court to apply to for relief if appellant was entitled to any further judgment or order in regard to the maintenance of the child. Many good reasons might be assigned in support of the wisdom *154and propriety of the law vesting tbe control of such matters in the court rendering the judgment of divorce, but it is not necessary to do so now. It follows from the foregoing that the demurrer to the jurisdiction of the Harrison Circuit Court should have been sustained and that the petition ought to have been dismissed.
The judgment is therefore affirmed.